     Case 1:18-cv-03721-ER-SN Document 90 Filed 06/22/20 Page 1 of 16



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ZUBAIR SHAIKH,
                                 Plaintiff,
                                                                         OPINION & ORDER
                     – against –
                                                                            18 Civ. 3721 (ER)

NATIONAL BANK OF PAKISTAN
                                 Defendants.


RAMOS, D.J.:
         This suit concerns pro se Plaintiff Zubair Shaik’s allegations that his former
employer, the National Bank of Pakistan (“NBP”), terminated him because he disclosed
alleged violations of sanctions law by NBP to the Office of Foreign Assets Control
(“OFAC”). Now, following the close of discovery, during which Shaikh was assisted in
taking depositions by counsel, NBP moves for summary judgment. NBP claims that the
evidence shared during discovery establishes that it decided to terminate Shaikh before
his report to OFAC, and therefore that it could not have terminated him because of his
report, as is necessary to fall within the preview of the whistleblower protections of the
Bank Secrecy Act (“BSA”), the one cause of action alleged in this action. For the reasons
stated below, NBP’s motion is GRANTED.
I.       FACTUAL BACKGROUND1
         A.       Shaikh’s Employment at NBP
          NBP is a commercial bank predominantly owned by the state of Pakistan that
operates a number of international branches, including one in New York City. (Doc. 64



1
  On January 31, 2020, Shaikh filed sur-replies in further opposition to NBP’s motion for summary
judgment. (See Docs. 81, 82.) Shaikh did not seek permission from the Court to file these documents, and
the Court, therefore, declines to accept them pursuant to the Court’s Individual Rules of Practice. See Rule
II(B)(i) (“Unless prior permission has been granted, sur-reply memoranda will not be accepted.”) In any
    Case 1:18-cv-03721-ER-SN Document 90 Filed 06/22/20 Page 2 of 16




¶ 1; Doc. 72 ¶ 1.) Shaikh began working in NBP’s New York branch (NBP-NY) in 2006,
initially in the Trade Finance Department. (Doc. 64 ¶ 3; Doc. 72 ¶ 3.) In 2010, Shaikh
began working in the PakRemit Department, a department involved in processing
remittances sent from customers in the United States to Pakistan.2 (Doc. 64 ¶ 4; Doc. 72
¶ 4.) Shaikh was the only employee working in the PakRemit Department. (Doc. 64 ¶ 5;
Doc. 72 ¶ 5.)
        In January 2016, NBP decided to close the PakRemit Department effective March
31, 2016.3 (Doc. 64 ¶ 13.) NBP gave PakRemit customers 30 days after the closure to
contact NBP regarding customer service issues. 4 (Doc. 64 ¶ 14.) NBP witnesses testified
that as a result of PakRemit’s closure, Shaikh’s role in PakRemit was eliminated. (Doc.
65 ¶ 15.)


event, a cursory review of those sur-reply submissions suggest that they largely repeat arguments already
made elsewhere in Shaikh’s papers.
2
  NBP states that Shaikh was “transferred” to the PakRemit Department, suggesting that his position there
was his primary one. (Doc. 64 ¶ 4.) Shaikh disputes this—he says his responsibilities in the PakRemit
Department did not replace his job in the Trade Finance Department, that they were additive, and, in fact,
were secondary to his responsibilities in the Trade Finance Department. (Doc. 72 ¶ 4.) As NBP notes,
Shaikh does not cite to admissible evidence in his Rule 56.1 Statement, as is required by the Local Rules.
While pro se litigants are “not excused from meeting the requirements of Local Rule 56.1,” when a pro se
plaintiffs “fails to submit a proper Rule 56.1 statement in opposition to a summary judgment motion, the
Court retains some discretion to consider the substance of the plaintiff’s arguments, where actually
supported by evidentiary submissions.” Wali v. One Source Co., 678 F. Supp. 2d 170, 178 (S.D.N.Y. 2009)
(citing Holtz v. Rockefeller & Co., 258 F.3d 62, 73 (2d Cir.2001).) Here, Shaik’s deposition testimony,
cited by NBP, suggests that Shaikh retained responsibilities in the Trade Finance Department after he
commenced working in the PakRemit Department, though it provides no basis to suggest that one
assignment was secondary to the other. (See Doc. 66-4 at 59:23-60:8.)
3
  Shaikh claims this fact is disputed because one NBP deponent, Syed Ahmad, the Chief Operations Officer
in NBP-NBP, allegedly testified, according to Shaikh, “that he was not aware about the closing of the
PakRemit department.” (Doc. 72 ¶ 13.) The Court presumes, because Shaikh acknowledged in his
deposition that the PakRemit Department closed on March 31, 2016 (Doc. 66-4 at 95:3-7), that Shaikh
disputes not the date the Department closed but when the decision to close was made. Ahmad testified that
he did not “remember where and how [the decision to close PakRemit] was made” (though he testified that
the matter was discussed and the decision made), but NBP’s Country Manager for the Americas, Nasir
Qureshi, testified that the decision was made in January 2016. (Doc. 66-1 at 19:17-20; Doc. 66-5 at 70:21-
71:3.) Ahmad’s deposition testimony does not contradict Qureshi’s, and the Court finds no reason to find
the fact disputed.
4
 Again, Shaikh states this fact is disputed. He claims “[n]o written instruction was issued to [him],” but
offers no evidence in support of that claim. (Doc. 72 ¶ 14.) Nor would this evidence, even if produced,
affect the Court’s analysis. At least two deponents testified about this 30-day wind-down period. (Doc. 66-
2 at 81:18-22; Doc. 66-5 at 86-22:25.)



                                                     2
    Case 1:18-cv-03721-ER-SN Document 90 Filed 06/22/20 Page 3 of 16




       Shaikh had previously fulfilled back-up responsibilities in the Payments and
Receipts (“P&R”) Department on occasion, for example when a full-time P&R employee
was on vacation. (Doc. 64 ¶ 16; Doc. 66-4 at 97 at 20-25.) According to NBP, NBP-NY
management considered moving Shaikh into the P&R Department upon PakRemit’s
closure. (Doc. 64 ¶ 16.) Shaikh disputes these assertions, saying he was transferred out
of the PakRemit Department, as well as the Trade Finance Department, on March 25,
2016, a few days before PakRemit closed. (Doc. 72 ¶ 15; Doc. 66-4 at 93:6-20.) The
Court notes, however, that on April 29, 2016, Shaikh said in an email to Usman Aziz,
NBP’s Head of Human Resources for offices in the United States and Canada, that, as of
the date of the email, he had “not received any official orders or instructions from the
management to work in the P[&]R Department,” and that on his supervisor’s advice, he
would continue to “help” the “P[&]R Department.” (Doc. 69 at 109 of 117.) The email

also notes that Shaikh had been instructed to act as “backup” to two employees. (Id.)
Further, on April 19, 2016, Shaikh sent an email to a customer in which his email
signature identified him as working in “PakRemit Customer Service.” (Doc. 66-12 at
D000174.)
       Shaikh’s employment at NBP ended on May 2, 2016, the first working day after
the PakRemit wind-down period ended. Sometime after 5:00 p.m. that day, Aziz

summoned Shaikh to Aziz’s office, provided him a severance letter, and notified Shaikh
that he had been terminated. (Doc. 64 ¶ 42; Doc. 72 ¶ 42; Doc. 66-2 at 124:21-24.) The
severance letter stated that Shaikh was being terminated because his position became
redundant after NBP ended the PakRemit product. (Doc. 69 at 101 of 117.)
       B.      The March 16, 2016 Transaction
       Shaikh’s claims in this action arise out of events relating to a transaction on
March 16, 2016, not long before his employment was terminated. That day, NBP’s P&R
Department released a $8,500 payment sent from NBP’s branch in Dushanbe, Tajikistan.
(Doc. 64 ¶ 19; Doc. 72 ¶ 19.) The payment was routed through NBP-NY and then issued


                                             3
    Case 1:18-cv-03721-ER-SN Document 90 Filed 06/22/20 Page 4 of 16




to Deutsche Bank. (Id.) When Deutsche Bank received the payment, it asked NBP-NY
to provide additional information about the transaction, and NBP-NY in turn sent a
message to the Dushanbe branch asking for this information. (Doc. 64 ¶ 20; Doc. 72 ¶
20.) On March 25, 2016, the Dushanbe branch sent NBP-NY a message saying the
payment was for transfer of photocopy paper from Bandar Abbas, an Iranian port. (Doc.
64 ¶ 21; Doc. 72 ¶ 21.) That same day, Shaikh came across the message. (Doc. 64 ¶ 22;
Doc. 72 ¶ 22.) NBP claims Shaikh saw this message while performing back-up duties in
the P&R Department; Shaikh says he had been transferred to the P&R Department full-
time on this day. (Id.) In any event, all agree that Shaikh, upon seeing the message’s
mention of Iran, reported the transaction internally for OFAC review. (Doc. 64 ¶ 23;
Doc. 72 ¶ 23.) The message was escalated to Joseph Conway, NBP-NY’s Chief
Compliance Officer. (Doc. 64 ¶ 24; Doc. 72 ¶ 24.) Conway consulted a “Frequently

Asked Questions” resource about the Joint Comprehensive Plan of Action, popularly
referred to as the Iran Deal, and determined that the transaction did not need to be
reported to OFAC solely because it was transferred through Bandar Abbas.5 (Doc. 64 ¶
24; Doc. 66-6 at 115:10-15.)
        On May 2, 2016 at 10:08 a.m., Shaikh sent an email from his NBP email address
to OFAC reporting the transaction. (Doc. 64 ¶ 41; Doc. 72 ¶ 41.) The email said that

upon learning of the March 16, 2016 transaction’s connection with Iran, NBP-NY sent
Deutsche Bank a message saying the transaction had been made “in error,” not
mentioning the connection with Iran, and requested that Deutsche Bank return the funds.
(Doc. 69 at 115 of 117.) Shaikh wrote that he was bringing the matter to OFAC’s
attention because he believed NBP-NY “should have informed [Deutsche Bank] about
the Iranian [n]exus” so that Deutsche Bank could, in turn, have informed OFAC. (Id.)
Shaikh did not copy any NBP employee on the email, show the email to any NBP

5
  Shaikh claims this fact is disputed but concedes that he received no information about NBP’s review after
the transaction was escalated for Conway’s review and cites no contradictory evidence. (Doc. 72 ¶ 24.)



                                                     4
    Case 1:18-cv-03721-ER-SN Document 90 Filed 06/22/20 Page 5 of 16




employee, or tell any NBP employee that he had sent it. (Doc. 64 ¶ 41; Doc. 72 ¶ 41; See
also Doc. 66-4 at 211:10-18.) While Shaikh does not provide evidence that any NBP
employee was aware of his email to OFAC prior to his termination, indeed NBP
deponents testified that they only became aware of the email after Shaikh’s termination,
he argues that he “fear[s] [NBP] became aware of my email” because Ahmad, NBP’s
COO, had access to employee email messages.6 (Doc. 72 ¶ 41; Doc. 64 ¶ 41; see also
66-4 at 212:19-213:3.)
         Shaikh cites no evidence for why he reported the transaction to OFAC, but argues
that he did so “in good faith” and because he believed the transaction to be prohibited,
when he “realized that they [were] trying to create trouble for” him, after they had
“harassed” him “several times.” (Doc. 72 ¶ 41.)
         C.       Events in April 2016

         While Shaikh does not explain what exactly he means by the “trouble” “they”
were creating for him, the Court infers that he may be referring to events that transpired
in the period after Shaikh first reported the March 16, 2016 transaction and before his
May 2, 2016 email to OFAC.
         On April 6, 2016, Flor Bello, head of the P&R Department asked Sonja Leung,
another P&R employee, to assign cases for Shaikh to review and to remind Shaikh to

ensure his reports were properly completed.7 (Doc. 64 ¶ 26.) Leung and Shaikh spoke
that day. (Doc. 64 ¶ 27; Doc. 72 ¶ 27.) Bello, who was within earshot, testified that
Shaikh yelled at Leung.8 (Doc. 64 ¶ 27; Doc. 66-3 at 95:22-96:3.) Shaikh concedes that

6
 Shaikh also claims that he is “sure that Mr. Syed Ahmad was informed about [the email to OFAC] because
he was frequently visiting to [sic] the office of the Country Manager,” (Doc. 72 ¶ 43), but provides no
admissible evidence in support of that contention, nor does he establish that Ahmad visited the Country
Manager on May 2, 2016 (the day Shaikh both sent his email to OFAC and was terminated) or why the
Country Manager would be aware of Shaikh’s email to OFAC.
7
  Shaikh claims this fact is disputed, but it is not clear from his Rule 56.1 Statement what aspect of this
statement he disputes. (Doc. 72 ¶ 26.) In any event, he cites no evidence for his contention.
8
 Other evidence, including Doc. 66-11, an April 13, 2016 from Bello to Ahmad, suggests that Shaikh’s
conversation with Leung was preceded by one between Shaikh and Bello that also became heated.



                                                       5
    Case 1:18-cv-03721-ER-SN Document 90 Filed 06/22/20 Page 6 of 16




he yelled at Leung, though argues she also yelled at him. (Doc. 66-4 at 203:18-204:12.)
He also testified that he told her, “You are not my boss. You are not my supervisor or
manager. Please keep quiet.” (Doc. 66-4 189:17-21.) Bello, who overheard the
conversation, testified that she intervened and explained that Leung was following
Bello’s directions. (Doc. 64 ¶ 27; Doc. 66-3 at 96:4-11.)
         Bello testified that after this encounter, she called Ahmad, NBP’s COO and
Shaikh’s supervisor, advised him that Ahmad was being disruptive and asked Ahmad to
remove Shaikh from the workspace to calm him down. (Doc. 64 ¶ 28; Doc. 66-3 at
96:19-104:22.) Ahmad, Shaikh, and Bello spoke in Ahmad’s office, and Ahmad told
Shaikh that he had acted inappropriately in yelling.9 (Doc. 64 at ¶ 29.) One week later,
on April 13, 2016, Bello emailed Ahmad about the April 6 incident, stating that the
purpose of the email was “to report the unpleasant incident involving Mr. Zubair Shaikh .

. ..” (Doc. 64 ¶ 31; Doc. 66-11 at D00092.) In the email, Bello said that when Shaikh
was asked to mention all relevant details in initiating cases, he “reacted angrily,” spoke in
“a loud tone,” and told Leung “to keep quite [sic] because she was not his boss.” (Doc.
66-11 at D00092.) The email closed with a request “to please bring these matters to the
attention of the Human Resources Department and Higher Management. . ..”) (Id. at
D000093.) That same day, Ahmad forwarded the email to Aziz, copying Nasir Qureshi,

NBP’s Country Manager for the Americas, and Bello, saying that he was doing so “in
accordance with the Bank’s H.R. Policy.” (Id. at D00092.)
         On April 21, 2016, Aziz forwarded Bello’s April 13, 2016 email to Shaikh. (Doc.
69 at 111 of 117.) The email asked Shaikh to provide an explanation of the incident
within seven days “to satisfy the complaint,” and said that “based on [the] explanation,
the Bank [would] decide whether or not to initiate disciplinary action against” Shaikh.



9
 In his papers, Shaikh insists that he was correct with regards to the substance of the dispute between him
and Bello and Leung. (Doc. 72 ¶ 27.)



                                                     6
     Case 1:18-cv-03721-ER-SN Document 90 Filed 06/22/20 Page 7 of 16




(Id.) Shaikh responded to the email on April 29, 2016, with a lengthy defense of his
actions. (Doc. 69 at 109 of 117-111 of 117.)
         At his deposition, Ahmad testified that this was not the first time that Shaikh had
reacted angrily at being told what to do, and had raised his voice at Ahmad before. (Doc.
66-1 at 87:7-17, 88:10-18.) In March 2015, Ahmad sent Shaikh a letter about an incident
in which Shaikh, as alleged in the letter, “raised [his] voice and demanded a salary
increase and promotion” when he was asked to fill-in for an employee who was traveling
to Pakistan to care for his ailing brother.”10 (Doc. 66-13; Doc. 64 ¶ 37.) Ahmad
testified, in effect, that after the April 6, 2016 incident, he had reached the end of his
rope, and determined that, as the NBP-NY’s Chief Operations Officer who “supervise[d]
everybody,” he could not work with Shaikh any longer. (Doc. 64 ¶¶ 32; Doc. 66-1 at
89:18-90:15.) Ahmad said he provided the “feedback” that Shaikh was a “lost cause” to

the Human Resources Department. (Doc. 66-1 at 89:20-22.)
         Shaikh does not dispute the content of Ahmad’s conversation with H.R. (See Doc.
72 ¶ 32.) Shaikh, however, does say Ahmad’s characterization of his performance at
NBP-NY is at odds with the generally positive performance review that was completed
on April 11, 2016. (Doc. 72 ¶ 32; Doc. 69 at 60 of 117-64 of 117.) That performance
review purported to cover Shaikh’s employment in the PakRemit Department and as

“backup for Trade Finance” during 2015. (Doc. 69 at 60 of 117.) It awarded Shaikh an
overall score of 4.26 out of 5, 4 out of 5 for “maintain[ing] good professional working
relationship and open communication with Managers and Co-workers,” 3 out of 5 for
“Communication Skills,” and 4 out of 5 for “Attitude, Behavior & Response to
Controlling Offices.” (Doc. 69 at 62 of 117.) This performance review was signed by




10
  Shaikh defends his response to being asked to fill-in because he was already stretched thin and had no
experience in the matters he was being asked to do, but he does not dispute that the letter was sent. (Doc.
72 ¶ 37.)



                                                     7
     Case 1:18-cv-03721-ER-SN Document 90 Filed 06/22/20 Page 8 of 16




Shaikh’s supervisor after the April 6, 2016 incident, but before Bello’s April 13, 2016
email.
         On or before April 19, 2016, Aziz testified that he recommended to Qureshi that
Shaikh’s employment be terminated due to his behavior towards colleagues and Ahmad’s
decision that he no longer wanted to work with Shaikh. (Doc. 64 ¶ 33; Doc. 72 ¶ 33;
Doc. 66-2 at 120:14-21.) Aziz testified that Qureshi agreed with the recommendation and
told Aziz to write a memo memorializing the decision.11 (Doc. 64 ¶ 33, Doc. 66-2 at
120:14-21.) On April 19, 2016, Aziz drafted a memo about the decision to terminate
Shaikh. (Doc. 64 ¶ 38.) The memo says that Shaikh’s services were no longer required
after NBP ended the PakRemit program on March 31, 2016, and that while NBP
“intended to place him in the Operations Department to handle the Payments & Receipts
function[,] . . . due to his misbehavior with staff of the department, [NBP had] no choice

but to terminate his services.”12 (Doc. 66-15.) A version of the memo was signed by
Aziz, Qureshi, Ahmad, and a fourth individual. (Doc. 66-14.) The memo is dated April
19, 2016; a version of the document that appears to be in Microsoft Word format is
produced with metadata suggesting that the document was created at 2:48 p.m. on April
19, 2016, last saved at 3:34 p.m. on April 19, 2016, and last printed at 3:13 p.m. on April
19, 2016; and at least one of the four people who signed the memo, Nasir Qureshi, said

he did so on April 19, 2016.13 (Doc. 66-14; Doc. 66-15; Doc. 66-5 at 92:3.) Qureshi
testified that NBP decided that it would terminate Shaikh on May 2, 2016, the first



11
  Qureshi also testified that he was aware of previous incidents in which he said he “noticed [Shaikh’s]
temper,” including at meetings that Qureshi attended. (Doc. 66-5 at 77:13-18.)
12
   Shaikh says that this memo was not shared with him and that at a conference before Judge Netburn on
October 25, 2018, NBP’s counsel admitted as much and said the memo had been put in Shaikh’s personnel
file. (Doc. 69 at 11 of 117.) Shaikh says this is a “violation of [a] natural principle of justice,” but the
Court is not aware of any rule that required NBP to provide this document to Shaikh before discovery. It is
apparent from questioning at depositions that NBP provided Shaikh this document during discovery.
13
  The Court is not aware of evidence that any of the other signatories to the memo signed it on a different
date.



                                                     8
     Case 1:18-cv-03721-ER-SN Document 90 Filed 06/22/20 Page 9 of 16




business day after the end of the 30-day period after PakRemit’s closure. (Doc. 64 ¶ 34;
Doc. 66-5 at 86:18-88:3.)
         NBP states in its Rule 56.1 Statement that on April 19, 2016, Aziz emailed
Qureshi a draft severance agreement for Shaikh. (Doc. 64 ¶ 39.) While the evidence
NBP points to does not establish that this email was sent (no email is provided), NBP
does provide evidence of a document that appears to be a separation agreement. (Doc.
66-16.) According to the metadata provided for that document, it was created on April
19, 2016, and last saved on May 2, 2016 at 11:24 a.m., a little over an hour after Shaikh
sent OFAC an email reporting the March 16, 2016 transaction.14 (Doc. 66-16 at
D000965.) From the information provided, the Court cannot tell the contents of the
document as they existed on April 19, 2016.15
         D.       Other Information Provided

         Shaikh contends that other facts are relevant to understanding his termination.
Among others, he says that the NBP entered a consent order with the Federal Reserve
Bank of New York and the New York State Department of Financial Services on March
14, 2016, which notes that the most recent examination of NBP-NY “identified
deficiencies relating to the Branch’s risk management and compliance with applicable
federal and state laws, rules, and regulations relating to anti-money laundering

compliance, including the Bank Secrecy Act. . ..” (Doc. 69 at 21 of 117.) Shaikh
contends that this consent order informed NBP senior management’s frame of mind (Doc.



14
  The metadata lists Qureshi, not Aziz, as the document’s author, but suggests that Aziz last saved the
document. (Doc. 66-16 at D000965.)
15
  NBP also refers to an email interaction between Shaikh and a customer, also on April 19, 2016, in which
Shaikh requested information from the customer “to make sure that the funds had not been sent to any
Terrorist Group or Drug Traffickers.” (Doc. 66-12.) The next day, Ahmad emailed Shaikh saying that
“[a]s discussed yesterday, [Shaikh’s] response . . . to the customer was inappropriate and could expose the
bank to legal and regulatory issues.” (Id.) NBP does not explain, however, if and how this exchange
factored into its decision to terminate Shaikh, which NBP says was made before Shaikh sent his email to
the customer. The Court notes that Shaikh’s email to the customer was sent at 4:41 p.m. on April 19, after
Aziz drafted the memo memorializing the decision to terminate Shaikh.



                                                     9
      Case 1:18-cv-03721-ER-SN Document 90 Filed 06/22/20 Page 10 of 16




69 at 18 of 117.) Shaikh also says that two prohibited transactions of $115 and $230
were released on January 30, 2014, for which NBP was allegedly fined $28,000 by OFAC
in 2015, but provides no evidence for this claim. (Doc. 69 at 5 of 117.)
         Shaikh also notes other instances, besides those with regards to the March 16,
2016 transaction, in which he claims he raised compliance issues at NBP. These include
an occasion in 2012 with regards to alleged bugs in software (Doc. 69 at 4 of 117), as
well as a transaction in mid-March 2016 for $300 for which Shaikh provides some sort of
receipt with hand-markings, but it is not evident to the Court what issues Shaikh saw with
the transaction or what he communicated to bank management about it (Doc. 69 at 5 of
117.).
II.      LEGAL STANDARD
         Summary judgment is only appropriate where the “materials in the record, in-

cluding depositions, documents, electronically stored information, affidavits or declara-
tions, stipulations (including those made for purposes of the motion only), admissions,
interrogatory answers, [and] other materials” show “that there is no genuine dispute as to
any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.
P. 56(a)-(c). “An issue of fact is ‘genuine’ if the evidence is such that a reasonable jury
could return a verdict for the non-moving party.” Senno v. Elmsford Union Free Sch.

Dist., 812 F. Supp. 2d 454, 467 (S.D.N.Y. 2011) (citing SCR Joint Venture L.P. v. War-
shawsky, 559 F.3d 133, 137 (2d Cir. 2009)). A fact is “material” if it might affect the
outcome of the litigation under the governing law. Anderson v. Liberty Lobby, 477 U.S.
242, 248 (1986).
         The party moving for summary judgment is first responsible for demonstrating
the absence of any genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317,
323 (1986); see also Atl. Mut. Ins. Co. v. CSX Lines, L.L.C., 432 F.3d 428, 433 (2d Cir.
2005). If the moving party meets its burden, “the nonmoving party must come forward
with admissible evidence sufficient to raise a genuine issue of fact for trial in order to


                                              10
   Case 1:18-cv-03721-ER-SN Document 90 Filed 06/22/20 Page 11 of 16




avoid summary judgment.” Saenger v. Montefiore Medical Center, 706 F. Supp. 2d 494,
504 (S.D.N.Y. 2010) (quoting Jaramillo v. Weyerhaeuser Co., 536 F.3d 140, 145 (2d Cir.
2008)).
          In deciding a motion for summary judgment, the Court must “‘construe the facts
in the light most favorable to the non-moving party and must resolve all ambiguities and
draw all reasonable inferences against the movant.’” Brod v. Omya, Inc., 653 F.3d 156,
164 (2d Cir. 2011) (quoting Williams v. R.H. Donnelley, Corp., 368 F.3d 123, 126 (2d
Cir. 2004)). However, a motion for summary judgment cannot be defeated on the basis
of conclusory assertions, speculation, or unsupported alternative explanations of facts.
Major League Baseball Props., Inc. v. Salvino, Inc., 542 F.3d 290, 310 (2d Cir. 2008);
see also Senno, 812 F. Supp. 2d at 467 (citing Scotto v. Almenas, 143 F.3d 105, 114 (2d
Cir. 1998)). The non-moving party must do more than show that there is “some meta-

physical doubt as to the material facts.” McClellan v. Smith, 439 F.3d 137, 144 (2d Cir.
2006) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586
(1986)). To defeat a motion for summary judgment, “the non-moving party must set
forth significant, probative evidence on which a reasonable fact-finder could decide in its
favor.” Senno, 812 F. Supp. 2d at 467-68 (citing Anderson, 477 U.S. at 256-57).
          Nonetheless, “summary judgment may not be granted simply because the court

believes that the plaintiff will be unable to meet his or her burden of persuasion at trial.
There must either be a lack of evidence in support of the plaintiff’s position or the evi-
dence must be so overwhelmingly tilted in one direction that any contrary finding would
constitute clear error.” Danzer v. Norden Systems, Inc., 151 F.3d 50, 54 (2d Cir. 1998)
(internal citations omitted).
          The Second Circuit has made clear that “special solicitude should be afforded pro
se litigants generally, when confronted with motions for summary judgment.” Graham v.
Lewinski, 848 F.2d 342, 344 (2d Cir. 1988) (citing Sellers v. M.C. Floor Crafters, Inc.,




                                              11
   Case 1:18-cv-03721-ER-SN Document 90 Filed 06/22/20 Page 12 of 16




842 F.2d 639, 642 (2d Cir. 1988)). Pro se litigants’ submissions are “held ‘to less strin-
gent standards than formal pleadings drafted by lawyers.’” Hughes v. Rowe, 449 U.S. 5,
9 (1980) (per curiam) (quoting Haines v. Kerner, 404 U.S. 519, 520 (1972)); see also
Young v. N.Y.C. Department of Education, No. 09 Civ. 6621, 2010 WL 2776835, at *5
(S.D.N.Y. July 13, 2010) (noting that the same principles apply to briefs and opposition
papers filed by pro se litigants). Although “pro se status ‘does not exempt a party from
compliance with relevant rules of procedural and substantive law,’” Triestman v. Federal
Bureau of Prisons, 470 F.3d 471, 477 (2d Cir. 2006) (quoting Traguth v. Zuck, 710 F.2d
90, 95 (2d Cir. 1983)), courts read the pleadings and opposition papers submitted by pro
se litigants “liberally and interpret them ‘to raise the strongest arguments that they sug-
gest.’” McPherson v. Coombe, 174 F.3d 276, 280 (2d Cir. 1999) (citation omitted).
“However, a pro se party’s ‘bald assertion,’ completely unsupported by evidence, is not

sufficient to overcome a motion for summary judgment.” Lee v. Coughlin, 902 F. Supp.
424, 429 (S.D.N.Y. 1995) (quoting Carey v. Crescenzi, 923 F.2d 18, 21 (2d Cir. 1991)).
III.   DISCUSSION
       A.      The BSA’s Whistleblower Protections
       Shaikh’s sole claim arises out of a provision of the Bank Secrecy Act, codified at
31 U.S.C. § 5328(a). The section provides:
       No financial institution or nonfinancial trade or business may discharge or
       otherwise discriminate against any employee with respect to compensation, terms,
       conditions, or privileges of employment because the employee (or any person
       acting pursuant to the request of the employee) provided information to the
       Secretary of the Treasury, the Attorney General, or any Federal supervisory
       agency regarding a possible violation of any provision of this subchapter or
       section 1956, 1957, or 1960 of title 18, or any regulation under any such
       provision, by the financial institution or nonfinancial trade or business or any
       director, officer, or employee of the financial institution or nonfinancial trade or
       business.
       Section 5328(a) is therefore read to protect: “(1) employees of financial
institutions who (2) provide information regarding a possible violation of specified laws
and regulations by the financial institution, its directors, officers, or employees, to (3) the


                                              12
   Case 1:18-cv-03721-ER-SN Document 90 Filed 06/22/20 Page 13 of 16




Treasury Secretary, Attorney General, or ‘any Federal supervisory agency,’ from (4)
[discharge or other] employment-related discrimination (5) because they made such a
report.” Taft v. Agric. Bank of China Ltd., 156 F. Supp. 3d 407, 413 (S.D.N.Y. 2016).
          Clear from the statutory text and case law is that only reports to the “Treasury
Secretary, Attorney General, or any Federal supervisory agency” are protected by the
BSA. See 31 U.S.C. § 5328(a); Hill v. Mr. Money Fin. Co. & First Citizens Banc Corp.,
309 F. App’x 950, 961 (6th Cir. 2009) (agreeing that a plaintiff is not protected if “the
plaintiff did not report the relevant information, himself or through a conduit, to a federal
banking agency, the Attorney General, the Secretary of the Treasury, or any federal
supervisory agency.”); Hall v. Wells Fargo & Co., 17 Civ. 02465 (JGB), 2018 WL
6016143, at *5 (C.D. Cal. Feb. 22, 2018) (dismissing complaint where plaintiff did “not
allege[] that she provided information to the Secretary of the Treasury, the Attorney

General, or any Federal supervisory agency regarding a possible violation.”) Internal
complaints are therefore not protected by the BSA.
          Further, courts in this District have previously held that absent “a showing that
Congress intended to impose a more rigorous showing of causation for retaliation claims
under the BSA, the Court assumes . . . [that] protected conduct need not be the sole cause
of the adverse employment action to qualify as actionable retaliation, and such causation

may be shown indirectly, by means of circumstantial evidence. See Taft, 156 F. Supp. 3d
at 421.
          B.     Shaikh’s Claim
          The parties agree that Shaikh was an employee of a financial institution, that he
was discharged, and that Shaikh’s May 2, 2016 email to OFAC is the type of activity
protected by the BSA. Where the parties disagree is whether NBP terminated Shaikh
because of his May 2, 2016 email to OFAC. For Shaikh to prevail in this litigation he
must establish that he was terminated because of his May 2, 2016 email.
          To be clear, the Court need not make any determination about whether Shaikh was


                                               13
     Case 1:18-cv-03721-ER-SN Document 90 Filed 06/22/20 Page 14 of 16




a good or bad employee,16 whether NBP’s stated reasons for Shaikh’s termination were
indeed its true reasons, or indeed whether NBP terminated Shaikh because he reported
potential problems internally within NBP. Because the sole claim in this litigation is an
alleged violation of the whistleblower protections of the Bank Secrecy Act, the Court
need only decide whether NBP terminated Shaikh because of his May 2, 2016 disclosure
to OFAC.
        Viewing the facts in the light most favorable to Shaikh, the Court concludes that
no reasonable juror could find a causal connection between the May 2, 2016 email and
Shaikh’s termination.
         The only evidence Shaikh cites that might support a finding of causation is that
Shaikh was terminated on the same day he emailed OFAC. “Ordinarily, causality can be
inferred from the fact that ‘the protected activity was closely followed in time by the

adverse action.’” Young v. Westchester Cty. Dep’t of Soc. Servs., 57 F. App’x 492, 495
(2d Cir. 2003) (quoting Lovejoy-Wilson v. NOCO Motor Fuel, Inc., 263 F.3d 208, 224 (2d
Cir. 2001). But, “where the adverse action was already ongoing at the time of the
protected activity, or is very similar to another adverse action that was taken before the
protected activity, with no other change in relevant circumstances, logic precludes any
inference of causation.” Id. (citing Slattery v. Swiss Reinsurance Am. Corp., 248 F.3d 87,

95 (2d Cir. 2001)).
        Here, the evidence adduced establishes that NBP made the decision to terminate
Shaikh days before his disclosure to OFAC. Aziz, NBP-NY’s head of H.R., and Qureshi,
NBP-NY’s Country Manager for the Americas, both testified that the decision to
terminate Shaikh after he was no longer needed in the PakRemit role was made on or
before April 19, 2016. (Doc. 64 ¶ 33; Doc. 66-5 at 86:5-87:5, 92:2-7; Doc. 66-2 at
120:14-21.) This decision was memorialized in a memo, the face and associated

16
  Shaikh provides numerous documents suggesting that he received salary raises, promotions, and
favorable performance reviews during his tenure at NBP.



                                                  14
     Case 1:18-cv-03721-ER-SN Document 90 Filed 06/22/20 Page 15 of 16




metadata of which establish was written on April 19, 2016. (Doc. 66-15.) Qureshi also
testified that he signed the memo on April 19, 2016. (Doc. 66-5 at 92:3; Doc. 66-14.)
Shaikh speculates that these documents may have been “back dated,” but provides no
evidence for the claim. (See Doc. 69 at 15 of 117.) Indeed, confronted with the metadata
indicating that the memo memorializing the termination decision was written on April 19,
Shaikh concedes that he has “no information about it.” (Doc. 72 ¶ 40.)
        The evidence indicates that the wheels were already in motion to terminate Shaikh
after the PakRemit Department’s wind-down period ended. That Shaikh emailed his
report to OFAC after preparations for his termination had commenced does not render the
already-determined course unlawful.17 See Lopez v. City of New York, No. 14 Civ. 3285
(NGG), 2016 WL 3129184, at *8 (E.D.N.Y. June 2, 2016) (finding no causation where
“Defendant simply carried out [the] decision” after plaintiff engaged in the protected

activity.”); Clark Cty. Sch. Dist. v. Breeden, 532 U.S. 268, 272 (2001) (“Employers need
not suspend previously planned transfers upon discovering that a Title VII suit has been
filed, and their proceeding along lines previously contemplated, though not yet
definitively determined, is no evidence whatever of causality.”)
        Moreover, there is no evidence that anyone at NBP, other than Shaikh, was aware
that he had emailed OFAC before he was terminated, further undermining a causal link

between the events. See Louden v. United Parcel Serv., Inc., 11 Civ. 3012 (KBF), 2013
WL 443534, at *6 (S.D.N.Y. Feb. 5, 2013) (no triable issue as to causal link between
protected activity and termination where no one with authority knew about the
complaint); Paladino v. DHL Express (USA), Inc., 07 Civ. 1578 (DRH), 2010 WL
1257786, at *10 (E.D.N.Y. Mar. 26, 2010) (“It is, of course, elemental that an employer
could not have discriminated against a plaintiff because of his disability if it was unaware


17
  Indeed, Shaikh’s papers might reasonably be read to suggest that he was aware his termination or other
negative employment action was coming and contacted OFAC for that reason, stating that he decided to
email OFAC when he “realized that they are trying to create trouble for me.” (Doc. 69 at 17 of 117.)



                                                   15
     Case 1:18-cv-03721-ER-SN Document 90 Filed 06/22/20 Page 16 of 16




that the plaintiff was, in fact, disabled.” (citing Raytheon Co. v. Hernandez, 540 U.S. 44,
55 n. 7, (2003)). Shaikh says that Ahmad was in charge of the IT Department so it would
have been “very easy for him to monitor” Shaikh’s emails and, therefore, Shaikh fears
that NBP became aware of his email to OFAC in that manner. (Doc. 72 ¶ 41.) While a
causal connection can be established by circumstantial evidence, see Louden, 2014 WL
443534 at * 6, Shaikh’s rank speculation that NBP could have been aware of his email
had they looked for it does not raise a triable issue of fact that they did, especially given
the evidence that NBP planned to end Shaikh’s employment after PakRemit’s wind-down
period and did so the day after that period ended.
         Because NBP decided to terminate Shaikh before May 2, 2016 and because there
is no evidence that NBP was even aware of Shaikh’s disclosure to OFAC until after May
2, 2016, no reasonable juror could conclude that NBP terminated Shaikh because of his

email to OFAC.
I.       CONCLUSION
         For the foregoing reasons, NBP’s motion for summary judgment is GRANTED.
         The Clerk of the Court is respectfully directed to terminate the motion at Doc. 62
and close the case.


It is SO ORDERED.


Dated:    June 22, 2020
          New York, New York

                                                           EDGARDO RAMOS, U.S.D.J.




                                              16
